DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 6 and 10 recite the limitation “measuring a thermodynamic parameter of the gas mixture” at line 7. However, it is not clear which parameters are intended to be encompassed by the term “a thermodynamic parameter”. The instant specification (see paragraph [0016]) discloses several parameters that could be considered thermodynamic variables, including temperature, pressure, flow rate, partial pressure, and composition. However, it is not clear if any/all of these variables are intended to be encompassed by the term “a thermodynamic parameter”. This is especially true since the claims later recite separately determining flow rate and composition in subsequent step(s). Furthermore, it is nor clear if other parameters such as pressure differential or volume could be covered by the term “a thermodynamic parameter”. 
	 Claims 2-5, 7-9 and 11-13 are likewise rejected due to their dependence from claims 1, 6 and 10.

	Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/262,956 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-8 of the ‘956 application recite measuring a performance characteristic, wherein the performance characteristic is the flow rate of one or more of the gas mixture, the first gas, and the second gas. This differs in scope from instant claims 1-5 wherein the flow rate of all three streams must be measured. In other words, in claim 1-5 of the ‘956 application, the flow rate of one, two, or all three streams can be measured, while in instant claims 1-5 all three must be measured. However, the two claim sets overlap since the claims of the ‘956 application encompasses measuring the flow rates of all three streams. The Examiner also notes that the membrane evolution model recited in the ‘956 claims is another term for the time-series model recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

7.	Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if the obviousness-type double patenting rejection set forth above was overcome.

8.	The following is a statement of reasons for the indication of allowable subject matter:

Vigliotta (US 2016/0214732 A1) discloses a method comprising providing a gas mixture (air) to a membrane separator (air separation module 160a, 160b, 160c) comprising a membrane, separating the gas mixture into a first gas (nitrogen enriched air 163) and a second gas (nitrogen depleted air 162) using the membrane separator, measuring a flow rate of the gas mixture (using pressure sensors 146 and/or 176, see paragraph [0027]) and the first gas (with flow rate sensor 149), measuring a composition of the first gas (with oxygen sensor 170), measuring a thermodynamic parameter (pressure, with pressure sensor 146) of the gas mixture, determining a thermodynamic state (e.g. intensity, see paragraph [0027) of the gas mixture from the thermodynamic parameter, and determining a current state (level of wear) of the membrane based on the flow rates and composition, and the thermodynamic state, using a physical model (weal leveling algorithm, see paragraph [0027]), and adjusting the flow rate (starting or stopping flow) of the gas mixture to one or more membrane separators based on the current state of the membrane (see paragraph [0027]) at Fig. 1, the abstract, and paragraphs [0010]-[0028].
Vigliotta does not teach measuring a flow rate of the second gas, measuring a composition of the gas mixture or the second gas, predicting a future state of the membrane using a time-series model, or adjusting the flow rate or the thermodynamic state of the gas mixture based on the predicted future state.
The prior art made of record does not teach or fairly suggest the methods of claims 1, 6 or 10 comprising measuring a flow rate of the gas mixture, the first gas, and the second gas, measuring a composition of the gas mixture, the first gas, and the second gas, determining a current state (level of wear) of the membrane based on the flow rates and compositions of the gas mixture, the first gas, and the second gas, predicting a future state of the membrane using a time-series model, and adjusting the flow rate or the thermodynamic state of the gas mixture based on the predicted future state.

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Daniello (see especially Fig. 1, the abstract, and paragraph [0014]) and Claris (see especially Figs. 2-6, the abstract, and paragraphs [0048]-[0050]) references disclose methods of monitoring the current state of gas separation membranes.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
December 14, 2022